Citation Nr: 0210021	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  97-29 186A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Propriety of the reduction of the 30 percent evaluation 
for coronary artery disease, currently rated as 
noncompensable.

2.  Entitlement to an increased (compensable) rating from 
March 6, 1995, and in excess of 10 percent from July 17, 
2000, for hypertension.

3.  Entitlement to an increased rating for coronary artery 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from July 1974 to November 
1976 and from March 1977 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, among other things, denied the veteran's 
claim for a compensable rating for service connected 
hypertension.  In September 1997, the RO recharacterized the 
veteran's service connected disability as hypertension with 
coronary artery disease and assigned a combined 30 percent 
rating, effective March 6, 1995.  In June 1999 and May 2000, 
the Board remanded the veteran's appeal for further 
evidentiary development.  In August 1999, the veteran 
notified VA that he had moved from Texas to Louisiana and his 
claims' file was transferred to the appropriate RO.  In 
October 2001, the RO split the issue on appeal and granted 
the veteran a separate 10 percent disability rating for 
service connected hypertension, effective from July 17, 2000, 
and a separate 30 percent disability rating for service 
connected coronary artery disease, effective from March 6, 
1995.  In October 2001, the RO proposed reducing the 
veteran's 30 percent rating for service connected coronary 
artery disease to a noncompensable rate.  In December 2001, 
the RO implemented the noncompensable rating for service 
connected coronary artery disease, effective from February 1, 
2002.  The veteran appealed the rating reduction.  
Accordingly, the issues on appeal are as they appear on the 
first page of this decision.


FINDINGS OF FACT

1.  As to the rating reduction for coronary artery disease, 
the veteran was neither provided notice of the laws and 
regulations governing rating reductions nor afforded an 
opportunity to have a pre-determination hearing.

2.  From March 6, 1995, to July 16, 2000, the veteran was on 
hypertension medication and had three out of seventeen 
diastolic pressure readings of 100 and six out of seventeen 
systolic pressure readings of 160 or more.

3.  From July 17, 2000, the veteran was on hypertension 
medication and never had a diastolic pressure reading of 110 
with definite symptoms or systolic pressure of 200 or more.

4.  The veteran's coronary artery disease is not manifested 
by typical history of acute coronary occlusion or thrombosis 
with a history of substantiated repeated anginal attacks, 
more than light manual labor was not feasible, more than one 
episode of acute congestive heart failure in the past year, a 
workload of greater than 3 metabolic equivalents (METs) but 
not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  The reduction of the 30 percent evaluation for coronary 
artery disease was not in accordance with law, and that 
evaluation is restored, effective February 1, 2002.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105, 4.1 
(2001).

2.  The criteria for an increased (compensable) rating from 
March 6, 1995, and in excess of 10 percent from July 17, 
2000, for hypertension are not met.  38 U.S.C.A. §§ 1155, 
1151, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.104 (Diagnostic Code 7101) (1997); 38 C.F.R. 
§ 4.104 (Diagnostic Code 7101) (2001).

3.  The criteria for an increased rating in excess of 30 
percent for coronary artery disease are not met.  38 U.S.C.A. 
§§ 1155, 1151, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.104 (Diagnostic Code 7005) (1997); 
38 C.F.R. § 4.104 (Diagnostic Code 7005) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice that is contemplated by law.  Specifically, VA 
provided the veteran with a September 1995 statement of the 
case and supplemental statements of the case dated in 
September 1997, October 1998, March 2000, October 2001, and 
January 2002, as well as Remands dated in June 1999 and May 
2000.  In an April 2001 letter, the RO also provided the 
veteran with notice of the VCAA.  These documents provided 
notice of the law and governing regulations, as well as the 
evidence considered and reasons for the determination made 
regarding the claims for increased ratings, including notice 
of the old and new laws for rating disabilities of the 
cardiovascular system.  Further, the record discloses that VA 
has met its duty to assist the veteran in obtaining evidence 
necessary to substantiate his claims for increase ratings.  
Most notably, copies of the veteran's relevant VA treatment 
records have been associated with the claims folder.  
Moreover, the veteran was provided with relevant VA 
examinations, dated in October 1995, April 1998, November 
1999, December 2000, and May 2001 and copies of these 
examination reports have been associated with the record.  
Therefore, under these circumstances, the Board finds that VA 
has satisfied both its duty to notify and assist the veteran 
in this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
issues on appeal are ready for appellate review.

Propriety of the Rating Reduction

The veteran and his representative contend that the veteran's 
service-connected coronary artery disease is the source of 
all the adverse symptomology seen in VA treatment records and 
on VA examination.  Accordingly, it should not have been 
reduced from 30 percent to a noncompensable level.  It is 
also requested that the veteran be afforded the benefit of 
the doubt.

The provisions of 38 C.F.R. § 3.105(e) (2001), allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (2001) (a disability may require re-ratings over time 
in accordance with changes in law, medical knowledge, and the 
veteran's condition).  Specifically, under 38 C.F.R. § 3.105 
(2001), before the RO may reduce an evaluation for a service 
connected disability, the veteran must be notified of his 
rights, given an opportunity for a hearing and time to 
respond, and the reduction may be made effective no sooner 
than permitted ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires").

Tellingly, a review of the record on appeal fails to show 
that the RO followed the above procedural guidelines before 
implementing its proposed reduction of the rating assigned 
the veteran's service connected coronary artery disease.  
Specifically, a review of the record on appeal shows that, in 
October 2001, the RO proposed reducing the veteran's 30 
percent rating for service connected coronary artery disease 
to a noncompensable rate.  A copy of the proposal was sent to 
the veteran in October 2001.  In December 2001, the RO issued 
a decision that implemented the proposed reduction and set 
February 1, 2002, as the effective date for the 
noncompensable rating.  A copy of the decision was sent to 
the veteran in January 2002.  

However, neither the October 2001 proposed reduction, the 
December 2001 decision that implemented the proposed 
reduction, nor the transmittal letters that accompanied the 
above decisions, provided the veteran with notice of the laws 
and regulations governing rating reductions nor notified the 
veteran of his right to have a pre-determination hearing.  
Consequently, the Board finds that the RO violated the 
procedures required for rating reductions under § 3.105.  
Therefore, the RO's rating reduction was improper and the 30 
percent evaluation for coronary artery disease is restored, 
effective February 2, 2002.  The appeal is granted.

Increased Rating Claims

The veteran asserts that his coronary artery disease and 
hypertension have become worse over time.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

Statement of Facts

A review of the record on appeal shows VA treatment records, 
dated from January 1994 to February 2001.  As to 
hypertension, VA treatment records note that the veteran is 
taking medication to control his hypertension.  (See VA 
treatment records dated from in March 1995 to February 2001).  
As to the severity of the veteran's hypertension, the VA 
treatment records record his blood pressure as follows: No 
Date - 188/108 and 134/84; 1995 - 188/108 (March), 160/90 
(March), 148/83 (April), 146/84 (July), and 126/80 
(December); 1996 - 160/83 (May) and 159/90 (November); 1997 - 
165/93 (March) and 122/67 (May); 1998 - 148/82 (September); 
1999 - 132/82 (April) and 150/80 (September); 2000 - 140/76 
(May) and 142/80 (September); and 2001 - 142/80 (January) and 
143/66 (February).  

In addition, a number of VA treatment records noted that the 
veteran had "good control" of his hypertension.  (See VA 
treatment records dated in April 1995 and July 1995).  Other 
VA treatment records noted that the veteran was having a 
problem with increased blood pressure due to his failure to 
take his medication.  (See VA treatment records dated in 
March 1995 and May 1995).

As to coronary artery disease, VA treatment records note the 
veteran's complaints and/or treatment for chest pain and/or 
shortness of breath.  (See VA treatment records dated in 
February 1995, March 1995, July 1995, December 1995, May 
1996, November 1996, March 1997, and May 1997).  The 
diagnoses included atypical chest pain (see VA treatment 
records dated in February 1995, March 1995, December 1995, 
May 1996, November 1996, and May 1997), coronary artery 
disease (see VA treatment records dated in July 1998, June 
1999, and September 1999), and chest pain do to a 
musculoskeletal problem (see VA treatment record dated in 
September 2000).

As to coronary artery disease, a March 1995 VA treatment 
record noted that, while the veteran was being hospitalized 
to rule out a myocardial infarction, the diagnosis was 
atypical chest pain.  Another March 1995 VA treatment record 
noted that, while the veteran had a Bruce exercise treadmill 
test, results were suboptimal because it had to be stopped 
earlier due to fatigue and elevated blood pressure.  A May 
1995 VA treatment record noted that a thallium tolerance test 
showed some ischemia.  Another May 1995 VA treatment record 
noted that the veteran's thallium exercise treadmill test was 
negative.  A June 1999 VA treatment record diagnosed coronary 
artery disease because of a positive 1997 thallium tolerance 
test and noted that the veteran's last had chest pain in 
March 1999.  A September 1999 VA treatment record noted that 
a 1997 thallium tolerance test showed coronary artery 
disease, the veteran had not had any shortness of breath or 
chest pain since March 1999, and his coronary artery disease 
was stable.  A May 2000 VA treatment record noted the 
veteran's complaints of lightheadedness and his being told to 
take Nitroglycerin.  Another May 2000 VA treatment record 
noted that a recent coronary angiogram showed normal 
coronaries and a normal ejection fraction. 

The veteran first appeared for a VA examination in October 
1995.  At that time, the veteran reported that he had been 
diagnosed with hypertension since 1982.  He was also 
diagnosed as having a right bundle branch block in 1982.  In-
service treatment was limited to a special diet.  In March 
1995, he developed severe chest pain and was admitted to a VA 
hospital in San Antonio, Texas.  At that time, he was 
hospitalized for three days and had a cardiac work-up, 
including a treadmill and thallium scan.  He was told that 
the thallium scan was abnormal.  He was also told that his 
diastolic blood pressure was 135.  He was started on 
medication.  Since that time, he had had occasional, but 
mild, chest pain with numbness radiating into his left arm. 

On examination, the veteran was six feet one inches tall and 
weighed 290 pounds, with a maximum weight in the past year of 
295 pounds.  His blood pressure in the sitting position was 
150/100 with a heart rate of 84 and a respiration of 14, his 
blood pressure in the recumbent position was 150/96 with a 
heart rate of 84 and a respiratory rate of 14, and his blood 
pressure in the standing position was 170/100 with a heart 
rate of 84 and a respiration of 14.  He had an irregular 
rhythm with frequent extrasystoles.  The carotid arteries 
pulsated equally well.  There was no bruits heard.  The heart 
had a normal sinus rhythm with frequent extrasystoles and 
pauses.  No murmurs were heard.  Chest x-rays showed no 
evidence of any acute cardiopulmonary process.  
Echocardiography (ECG) was abnormal.  The diagnoses included 
moderate hypertension with coronary artery disease manifested 
with angina and arrhythmias.

At the April 1998 VA examination, in addition to the medical 
history reported above, the veteran reported that he had been 
on medication for hypertension since it was first diagnosed 
in approximately 1982, he was hospitalized in March 1995 with 
sudden onset of right sternal chest pain while walking but 
was relieved with rest, in May 1995 he had thallium stress 
test which was suggestive of left ventricular dilatation and 
some inferior and inferoseptal ischemia, and while a cardiac 
catheterization was considered, it was not carried out.  
Thereafter, the examiner noted that followup evaluations at 
VA concluded that the veteran's chest pain was atypical in 
nature.  

The veteran described his chest pain as a pinching type 
sensation in the left chest that radiated to the left 
shoulder and down the left arm.  He thereafter reported that 
it lasted from a few seconds to several minutes and was 
usually relieved by rest and a sublingual Nitroglycerin.  
These episodes occur approximately once every two months.  
The veteran reported that triggering factors were usually 
strenuous activity, stress, and weather changes.  The 
veteran's current medical regimen consists of Amlodipine (10 
mg daily), Quinapril (10 mg daily), Simvastatin (30 mg daily 
for hypercholesterolemial), aspirin (one daily) and 
Nitroglycerin (as needed).  

Next, the veteran reported that he had not required any 
hospitalization because of chest pain since 1995, he stayed 
active in the house, walked approximately three miles per 
day, and if needed, could climb two flights of stairs without 
the onset of chest pain or shortness of breath.  

On examination, the veteran was six feet one inches tall and 
weighed 296 pounds.  His blood pressure was 150/86 sitting, 
150/86 lying down, and 154/88 standing up.  Point of maximal 
impulse was not palpable because of a thick chest wall.  
Heart sounds were normal without murmur or gallop.  There was 
no evidence of congestive heart failure.  Chest x-rays showed 
no acute cardiopulmonary process.  ECG was abnormal.  The 
diagnosis was atypical chest pain.

Thereafter, at the November 1999 VA examination, the veteran 
complained of dyspnea on exertion, one block shortness of 
breath, and shortness of breath in cold temperatures.  
Thereafter, the veteran complained of a numbing sensation in 
his left side with a dull aching and pressure on the left 
side going down the shoulder and back of the shoulder blade 
with pinching and sharp pains on and off for the past year.  
The veteran's current medications including aspirin, 
fosinopril, gemfibrozil, nitroglycerin, ranitidine, 
simvastatin, amlodipine, and lorazepam.  Thereafter, it was 
noted that the veteran had a history of hypertension which 
has been established by more than two blood pressure readings 
on more than two different days.

On examination, it was noted that the veteran did not have 
cardiac arrhythmias, murmur, or thrills.  There was no 
evidence of congestive heart failure including rales or 
edema.  Chest x-rays show heart size to be normal.  
Electrocardiogram (EKG) showed right bundle branch block.  
Echocardiogram showed normal left ventricular function and 
concentric left ventricular hypertrophy.  Exercise stress 
test did not show ischemia, but the veteran only reached 69% 
of the target heart rate which was two METS.  Thereafter, the 
examiner noted that "[a]lthough the patient did not report 
any typical cardiac symptoms, the test had to be terminated 
after one minute [and] fifteen seconds because he complained 
of light headedness and stated he was unable to continue.  
During the short period of exercise[,] appropriate blood 
pressure response was documented."

Thereafter, the examiner opined that, "since the patient has 
normal left ventricular function I do not feel that the heart 
is a cause for his significant shortness of breath.  However, 
since he has hypertension he can have diastolic dysfunction 
and this can attribute to some degree of shortness of 
breath."

Subsequently, the veteran underwent a VA examination in 
December 2000.  At that time, the veteran complained of 
intermittent chest pain with dizziness associated with 
changes in position.  In addition to the medical history 
reported above, it was noted that he had been managed 
medically since 1995 and it had been assumed that the veteran 
had coronary artery disease.  Social history revealed the 
veteran drank a 6-pack of beer per day, smoked 1/2 pack per 
day, and was unemployed.  Current medications include 
gabapentin, Capsaicin cream, simvastatin, fosinopril, and 
aspirin.

Next, it was noted that the veteran reported that he becomes 
fatigued and short of breath with exertion but had no history 
of asthma or wheezing.  Thereafter, the examiner noted the 
veteran had 

 . . . no clear cut history of 
predictable chest pain.  His symptoms of 
pinching left sided chest pain appear to 
localize the discomfort superficially and 
radiation down the left arm is [an] 
inconsistent historical feature.  With 
the chest pain he states that he has no 
exercise intolerance and has just learned 
to live with the pain.  He does not limit 
his activities due to pain.  He has no 
history of palpitations, heart murmur, 
paroxysmal nocturnal dyspnea or previous 
myocardial infarction.  (Emphasis added).

On examination, the veteran was six feet and three inches 
tall, weighed 256 pounds, was well developed, well nourished, 
and in no acute distress.  Pulse was 80 per minute and 
regular, blood pressure was 142/80 in both brachial arteries, 
and respirations were 20 per minute.  Cardiac examination 
noted that the point of maximal impulse was in the left fifth 
intercostal space along the mid clavicular line.  Heart 
sounds Sl and S2 were present, rhythm was regular, and there 
were no murmur or rub.  Thereafter, it was opined that,

[a]lthough the patient had a positive 
stress test in San Antonio in 1995 
further work up done since has not 
suggested the presence of coronary artery 
disease or impaired left ventricular 
contractility.  The patient had undergone 
an echocardiogram on 10/06/99 which 
showed normal contractility and 
concentric left ventricular hypertrophy.  
Because of recurrent episodes of atypical 
chest pain associated with dizziness, the 
patient underwent a cardiac 
catheterization on 4/21/00.  During that 
study he was found to have completely 
normal coronary arteries, normal left 
ventricular contractility with an 
ejection fraction of 55% and normal left 
ventricular and diastolic pressure of 12-
14.  Fluoroscopic visualization of the 
renal arteries following that study 
showed patent renal arteries.  (Emphasis 
added).

Subsequently, the examiner opined that he

. . . [did] not feel that [the veteran's] 
chest pain and dizziness is cardiac in 
nature as its features are very atypical 
for coronary artery disease and the 
patient had a normal coronary arteriogram 
on 4/21/00.  I do not feel that the 
patient's symptoms are related to either 
systolic or diastolic left ventricular 
dysfunction since his left ventricular 
contractility is normal and additionally 
at the cardiac catheterization a normal 
left ventricular end diastolic pressure 
was noted.

I feel that the patient's dizziness is 
likely due to a vestibular problem and 
the patient has had ear problems and 
currently has an abnormal ear exam . . .

In conclusion, I feel that although this 
patient has multiple cardiac risk 
factors, hypertension and hyperlipidemia, 
his current symptoms are unrelated to 
either coronary artery disease or left 
ventricular dysfunction.

The diagnoses included atypical chest pain not likely cardiac 
in origin, normal coronary arteriogram with normal systolic 
left ventricular function and normal left ventricular end 
diastolic pressure, hypertension, and dizziness likely 
related to labyrinthine disorder. 

At the May 2001 VA heart examination, it was noted that the 
veteran was able to carry out all of his activities of daily 
living without a problem, was able to carry grocery bags 
without chest pain or shortness of breath, last had a chest 
pain while walking in the winter of 2001, and had a near 
syncopal episode in January 2001.  Because he did not want to 
do any activity which he felt might provoke a recurrence of 
adverse symptomology, he does no running, jogging, or biking.  
He does not have a history of myocardial infarctions or 
valvular surgery.

Thereafter, it was noted that an October 1999 echocardiogram 
showed concentric left ventricular hypertrophy with normal 
valves and a normal ejection fraction at 65 percent.  At a 
November 1999 exercise tolerance test, the veteran exercised 
for only one minute and fifteen seconds and stopped secondary 
to light-headedness.  However, he had some ST-T wave changes 
that were questionable for ischemia.  An April 2000 
catheterization showed normal coronary arteries.

On examination, the veteran was 72 inches tall, weighed 254 
pounds, blood pressure was 144/80, pulse was 80 and regular, 
and respirations were unlabored.  There was no jugular venous 
distention.  Cardiac examination noted that point of maximal 
impulse was nondisplaced, by palpation, and was not 
hyperdynamic.  Heart sounds S1 and S2 were normal without 
murmur, gallop, or rub.  The diagnoses included hypertension 
with left ventricular hypertrophy and no evidence of coronary 
artery disease per cardiac catheterization.

At the May 2001 VA hypertension examination, the veteran 
complained that he recently started having a periodic problem 
with symptoms of orthostatic hypotension.  In response, his 
hypertension medications had been adjusted and were know 
limited to Monopril and simvastatin.  In January 2001, he had 
a near syncopal episode. 

An October 1999 echocardiogram showed concentric left 
ventricular hypertrophy with normal valves with the ejection 
fraction being normal at 65 percent.  An April 2000 
catheterization showed normal coronary artery.

On examination, the veteran was 72 inches tall and weighed 
254.  His blood pressure was 144/80, pulse was 80 and 
regular, and respirations were unlabored.  There was no 
jugular venous distention.  Cardiac examination noted that 
point of maximal impulse was nondisplaced by palpation and 
was not hyperdynamic.  Heart sounds S1 and S2 were normal 
without murmur, gallop, or rub.  The diagnosis was 
hypertension with left ventricular hypertrophy.

The veteran filed medical treatise evidence in the form of 
three articles he printed off of the internet entitled as 
follows: Evaluation of Patients with Chest Pain and Normal 
Coronary Angiograms, ACC/AHA Guidelines for Coronary 
Angiography, and Quantitative Coronary Angiograph.  In 
substance, these articles discussed problems involved with 
relying to heavily on angiograms in diagnosing and treating 
patients with heart disease as well as the proper procedure 
for insuring that a physician obtains correct information 
about a patient from an angiogram.

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Before specifically addressing the question of the propriety 
of increased ratings, it should be pointed out that the 
schedular criteria by which diseases of the cardiovascular 
system are rated changed during the pendency of the veteran's 
appeal to the Board.  See 62 Fed. Reg. 65219 (Dec. 11, 1997) 
(effective Jan. 12, 1998).  Therefore, adjudication of the 
claims must include consideration of both the old and new 
rating criteria.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claims be used.  Id.  (The 
Board notes the veteran was advised of the new criteria by 
the RO in the most recent supplemental statements of the 
case.)

However, in the present case, the revised law does not allow 
for retroactive application prior to January 12, 1998.  When 
the new regulations were promulgated, the Secretary 
specifically indicated that January 12, 1998, was to be the 
effective date for the revisions.  See discussion, supra.  
Consequently, because it is clear from the amended 
regulations that they are not to be accorded retroactive 
effect, the law prevents the application, prior to 
January 12, 1998, of the liberalizing law rule stated in 
Karnas.

Nevertheless, in order to give full consideration to the 
veteran's claims, the Board must review the claims under both 
the law in effect at the time that he filed his claim for an 
higher evaluation (the old criteria), and the law in effect 
currently (the new criteria).  This is true because, if the 
Board were to find that the veteran was entitled to an 
increased rating under the old criteria, an effective date 
earlier than January 12, 1998, could be established for the 
award.  If, however, the Board were to find that the veteran 
was not entitled to an increased rating under the old 
criteria, but that he was under the new criteria, the 
effective date of any award could be no earlier than the 
effective date of the new revisions.  See 38 U.S.C.A. 
§ 5110(g) (West 1991) ("where compensation . . . is . . . 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase . . . shall not be 
earlier than the effective date of the Act or administrative 
issue.").  See also VAOPGCPREC 3-2000 (April 10, 2000).

Hypertension

Historically, the veteran was service connected for 
hypertension and during the pendency of this appeal had the 
hypertension rated as non compensably disabling from March 6, 
1995, to July 16, 2000, and 10 percent disabling from 
July 17, 2000, both under 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (hypertensive vascular disease).  See RO decisions 
dated in July 1995, September 1997, and October 2001.

The old schedular criteria provided a 10 percent rating for 
diastolic pressure predominantly 100 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  (A 10 percent rating 
was also warranted when medication was required for control 
with a history of diastolic pressure predominantly 100 or 
more.  38 C.F.R. § 4.104, note 2 following Diagnostic Code 
7101 (1997).)  A 20 percent rating was assigned for diastolic 
pressure predominantly 110 or more with definite symptoms.  
Id.  A 40 percent rating was assigned for diastolic pressures 
predominantly 120 or more with moderately severe symptoms.  
Id.

Under the new schedular criteria, hypertensive vascular 
disease (hypertension and isolated systolic hypertension), a 
10 percent rating is assigned for diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more.  (A 10 percent rating is also assigned when the 
veteran has a history of diastolic pressure predominantly 100 
or more and requires continuous medication for control.).  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).  A 20 percent 
evaluation is assigned for diastolic pressure predominantly 
110 or more or for systolic pressure predominantly 200 or 
more.  Id.  A 40 percent evaluation is assigned for diastolic 
pressure predominantly 120 or more.  Id. 

Initially, the Board notes that the veteran has been assigned 
staged ratings for his service connected hypertension - 0 
percent from March 6, 1995, to July 16, 2000, and 10 percent 
from July 17, 2000.  Therefore, the Board's analysis must 
consider whether the veteran is entitled to a compensable 
disability rating from March 6, 1995, to July 16, 2000, and 
whether the veteran is entitled to a rating in excess of 10 
percent from July 17, 2000.  Moreover, the Board must 
consider whether the veteran would qualify for a higher 
evaluation under either set of criteria for the time periods 
in question.  Karnas, supra.

With the above criteria in mind, the Board finds that what is 
significant about the record on appeal is what it does not 
show.  Specifically, a review of the record on appeal shows 
that the veteran was on hypertension medication for the 
entire period in question.  Next, the Board notes that a 
review of the record on appeal shows that from March 6, 1995, 
to July 16, 2000, on three occasions out of seventeen (15 VA 
treatment records plus 2 VA examination reports), the veteran 
had blood pressure readings where diastolic pressure was 100 
or more (see undated VA treatment record (blood pressure 
188/108); VA treatment record dated in March 1995 (blood 
pressure 188/108)), including at an October 1995 VA 
examination (blood pressure in the sitting position was 
150/100 and in the standing position was 170/100).  From 
July 17, 2000, the record shows that on zero occasions out of 
six (3 VA treatment records plus 3 VA examination reports), 
he had blood pressure readings where diastolic pressure was 
100 or more.

Similarly, a review of the record on appeal shows that from 
March 6, 1995, to July 16, 2000, on six occasions out of 
seventeen (15 VA treatment records plus 2 VA examination 
reports), the veteran had blood pressure readings where 
systolic pressure was 160 or more (see undated VA treatment 
record (blood pressure 188/108); VA treatment records dated 
in March 1995 (blood pressure 188/108 & 160/90), May 1996 
(blood pressure 160/83), and March 1997 (165/93)), including 
at including at an October 1995 VA examination (blood 
pressure in the standing position was 170/100).  From 
July 17, 2000, the record shows that on zero occasions out of 
six (3 VA treatment records plus 3 VA examination reports), 
he had blood pressure readings where systolic pressure was 
160 or more.

Therefore, for the period from March 6, 1995, to July 16, 
2000, under both the old and new rating criteria, the veteran 
cannot be said to have met the criteria for a compensable 
rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).  
(Parenthetically, the Board notes that, if the Board found 
that a compensable rating was warranted under the new rating 
criteria, this award would only be effective from January 12, 
1998.  See 62 Fed. Reg. 65219 (Dec. 11, 1997); VAOPGCPREC 3-
2000 (April 10, 2000).)  Specifically, neither the veteran's 
three out of seventeen diastolic pressure readings of 100 or 
more with medication nor his six out of seventeen systolic 
pressure readings of 160 or more can be said to show he had 
diastolic pressure predominantly 100 or more, a history of 
diastolic pressure predominantly 100 or more with medication, 
or systolic pressure predominantly 160 or more.  Id.

Similarly, for the period from July 17, 2000, under both the 
old and new rating criteria, the veteran cannot be said to 
have met the criteria for a rating in excess of 10 percent.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2001).  Specifically, a review 
of the record on appeal during this time fails to show that 
the veteran ever met the criteria for a higher rating - 
diastolic pressure predominantly 110 or more with definite 
symptoms, diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  Id.

Therefore, the preponderance of the evidence is against the 
claim for an increased rating for hypertension.  See 38 
C.F.R. § 4.104 (1997); 38 C.F.R. § 4.104 (2001).

Coronary Artery Disease

The Board points out that this matter was initiated when the 
veteran submitted a claim for increase that included the 
separate rating assigned for his coronary artery disease, 
during which a 30 percent evaluation was in effect.  That 
rating has been restored by this decision, and the question 
of whether an increased rating is warranted remains to be 
considered.  Historically, the service connected coronary 
artery disease has most recently been rated in accordance 
with 38 C.F.R. § 4.104, Diagnostic Code 7005 
(arteriosclerotic heart disease).  (See RO decisions dated in 
July 1995, September 1997, and October 2001).

The old schedular criteria provided a 60 percent evaluation 
was warranted following typical history of acute coronary 
occlusion or thrombosis, as above, or with history of 
substantiated repeated anginal attacks, more than light 
manual labor was not feasible.  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1997).  And, a 30 percent evaluation was warranted 
following typical coronary occlusion or thrombosis or with 
history of substantiated anginal attack and ordinary manual 
labor was feasible.  Id. 

Under the new schedular criteria, a 60 percent rating is 
assigned when there is more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2001).  A 
30 percent rating is assigned when workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or shows evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or x-ray.  Id.  

In considering the above criteria, the Board notes that VA 
examiners in November 1999, December 2000, and at the May 
2001 heart examination, after comprehensive reviews of the 
record on appeal, clearly distinguished between the adverse 
symptomology caused by service connected coronary artery 
disease, as opposed to non-service connected vestibular 
problem causing dizziness, hypertension causing shortness of 
breath, and muscle pain causing atypical chest pain.

Specifically, the November 1999 VA examiner opined that, 
"since the patient has normal left ventricular function I do 
not feel that the heart is a cause for his significant 
shortness of breath.  However, since he has hypertension he 
can have diastolic dysfunction and this can attribute to some 
degree of shortness of breath."  Thereafter, the December 
2000 VA examiner opined that the he ". . . [did] not feel 
that [the veteran's] chest pain and dizziness is cardiac in 
nature as its features are very atypical for coronary artery 
disease and the patient had a normal coronary arteriogram on 
4/21/00.  I do not feel that the patient's symptoms are 
related to either systolic or diastolic left ventricular 
dysfunction since his left ventricular contractility is 
normal and additionally at the cardiac catheterization a 
normal left ventricular end diastolic pressure was noted . . 
. [And] current symptoms are unrelated to either coronary 
artery disease or left ventricular dysfunction."  
Subsequently, the May 2001 VA heart examiner opined that 
there was no evidence of coronary artery disease per cardiac 
catheterization.  In addition, the April 1998 and December 
2000 VA examiners, along with the majority of the VA 
treatment records, show the veteran being diagnosed with 
atypical chest pain or musculoskeletal chest pain after 
complaining of chest pain and shortness of breath - not 
coronary artery disease.  See VA treatment records dated in 
February 1995, March 1995, December 1995, May 1996, November 
1996, May 1997, September 2000.

The Board recognizes that the veteran has filed medical 
treatise evidence to refute the above VA examiners opinions 
as to the adverse symptomology caused by service connected 
coronary artery disease.  However, he Board finds that such 
generic texts, which do not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence to rebut the VA examiners opinions at to which 
adverse symptomology is attributable to the veteran's service 
connected coronary artery disease.  Wallin v. West, 
11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Therefore, while the Court in Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), stated that "when 
it is not possible to separate the effects of the [service-
connected condition and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  Given the above medical opinions, 
the Board will analyze the severity of the veteran's coronary 
artery disease symptomatology without taking into account 
dizziness, shortness of breath, and chest pain which have 
been attributed to non service connected vestibular or 
musculoskeletal problems or are already being compensated by 
the rating assigned to service connected hypertension. 

Since the Board must consider whether the veteran would 
qualify for an increased rating under either set of criteria, 
Karnas, supra, consideration under the old and new criteria 
will be undertaken simultaneously.  As noted above, the 
criteria for an increased, 60 percent rating, under the old 
criteria is warranted following typical history of acute 
coronary occlusion or thrombosis or with history of 
substantiated repeated anginal attacks, more than light 
manual labor was not feasible.  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1997).  The criteria for an increased, 60 percent 
rating, under the new criteria is warranted when there is 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness or syncope, or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2001).  However, these are not 
generally characteristics of the veteran's coronary artery 
disease.

A review of the record on appeal shows VA treatment records 
noting complaints, diagnoses, or treatment for dizziness, 
shortness of breath, and chest pain.  Moreover, a May 1995 VA 
treatment record noted that a thallium tolerance test showed 
some ischemia, a number of VA treatment records noted that a 
1997 thallium tolerance test showed coronary artery disease, 
and a May 2000 VA treatment record noted the veteran's 
complaints of lightheadedness and his being told to take 
nitro.  In addition, at the October 1995 VA examination, the 
veteran had an irregular rhythm with frequent extrasystoles, 
ECG was abnormal, and he was diagnosed with coronary artery 
disease manifested with angina and arrhythmias.  At the April 
1998 VA examination, the veteran's ECG was also abnormal.  At 
the November 1999 VA examination, EKG showed right bundle 
branch block and during the exercise stress test the veteran 
only reached 69% of the target heart rate which was 2 METS.

However, the April 1998 VA examiner also noted that the 
veteran reported that he had not required hospitalization 
because of chest pain since 1995, the veteran stays active in 
the house, walked approximately three miles per day, and, if 
needed, could climb two flights of stairs without the onset 
of chest pain or shortness of breath.  In addition, chest x-
rays showed no acute cardiopulmonary process.  (See chest x-
rays dated in October 1995, April 1998, and November 1999).  
At the November 1999 VA examination, there was no evidence of 
congestive heart failure, including rales or edema, cardiac 
arrhythmias, murmur, or thrills.  Further, it was noted that 
the echocardiogram showed normal left ventricular function 
and concentric left ventricular hypertrophy.  As to the 
exercise stress test, the examiner also noted that 
"[a]lthough the patient did not report any typical cardiac 
symptoms, the test had to be terminated after one minute 
[and] fifteen seconds because he complained of light 
headedness and stated he was unable to continue.  During the 
short period of exercise[,] appropriate blood pressure 
response was documented."  In addition, at the December 
2000, VA examination, the veteran reported that, "[w]ith the 
chest pain[,] he states that he has no exercise intolerance 
and has just learned to live with the pain.  He does not 
limit his activities due to pain."  Thereafter, the December 
2000 and May 2001 VA examiners, as well as a May 2000 VA 
treatment record, noted that, since the positive stress test 
in 1995, the veteran had undergone a number of studies 
including an October 1999 echocardiogram which showed 
concentric left ventricular hypertrophy with normal valves 
and a normal ejection fraction at 65 percent, a November 1999 
exercise tolerance test which showed some ST-T wave changes 
which were questionable for ischemia, and an April 2000 
cardiac catheterization which was normal.  Furthermore, as 
reported above, the November 1999, December 2000, and May 
2001 heart VA examiners, after a comprehensive review of the 
record on appeal, opined that neither dizziness, shortness of 
breath, or chest pain were symptoms of the veteran's service 
connected coronary artery disease.  Therefore, despite the 
complaints and treatment for dizziness, shortness of breath, 
and chest pain seen in the record, these problems cannot be 
associated with service connected coronary artery disease.  

Accordingly, whether rating the severity of the veteran's 
service connected disability coronary artery disease under 
either the old or new criteria, the veteran cannot be said to 
have met the criteria for a rating in excess of 30 percent.  
See 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997); 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2001).  Specifically, a review 
of the record on appeal fails to show that the veteran ever 
met the criteria for a higher rating - typical history of 
acute coronary occlusion or thrombosis, history of 
substantiated repeated anginal attacks, more than light 
manual labor being not feasible, more than one episode of 
acute congestive heart failure in the past year, a workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Id.  Therefore, the preponderance of the evidence 
is against the claim for an increased rating for coronary 
artery disease.  Id.

The Board, in reaching the conclusions noted above, has 
considered the veteran's arguments as set forth in written 
statements to the RO.  However, while the Board recognizes 
that while a lay witness can provide evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to the current severity of his 
service-connected disabilities is not probative evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran has not 
been shown to possess, may provide evidence regarding medical 
knowledge.  See Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Accordingly, the Board has given 
more weight to the medical opinion evidence provided by the 
VA examiners and found in the VA treatment records.


ORDER

The reduction in the 30 percent rating for coronary artery 
disease was improper; such is restored effective February 1, 
2002, subject to the applicable regulatory provisions 
governing payment of monetary award.

An increased (compensable) rating from March 6, 1995, and in 
excess of 10 percent from July 17, 2000, for hypertension is 
denied.

An increased rating in excess of 30 percent for coronary 
artery disease is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

